DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 11/23/2021.
In the amendment, Applicant has amended claims 1, 3, 11, and 13 and has cancelled claims 6 and 16.  
Claims 1-5, 7-15, and 17-20 are currently pending.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner has fully considered Applicant's arguments, see section A on pages 5-6, filed 11/23/2021, with respect to the rejection of claims under obviousness-type double patenting but they are not persuasive.  Applicant argues that the amended limitation is not disclosed in the claims of the ’352 Patent.  However, as noted below, these new limitations are not patentably distinct as they are obvious in view of the Stattin and Uemura references.  Therefore, the claims are still rejected under obviousness-type double patenting.

Examiner has fully considered Applicant's arguments, see sections B-E on pages 6-11, filed 11/23/2021, with respect to the rejections of the claims under 35 U.S.C. 103 but they are not persuasive.  In section B, Applicant argues that Kim and Samsung do not disclose the amended claim limitations.  However, as noted below, the Stattin and Uemura references disclose these new limitations and thus render the claims obvious.  In section C, Applicant argues that Uemura does not disclose the limitation that the random access procedure is triggered by an upper layer.  However, as noted below, Stattin discloses this limitation.  Sections D and E make similar arguments.  For reasons similar to those stated above, Examiner respectfully disagrees.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 4, 5, 11, 12, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 9, 11, and 12 of U.S. Patent No. 10,820,352 (herein called “the ’352 Patent”) in view of U.S. Patent Application Publication 2016/0105912 to Stattin et al in view of U.S. Patent Application Publication 2017/0111932 to Uemura et al. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application are broader than claims in the ’352 Patent.
Regarding claim 1 of the present application, claim 1 of the ’352 Patent contains every element and thus anticipates claim 1 of the present application.  

Specifically, regarding claim 1:
Claim 1 of the ’352 Patent discloses a user equipment (UE), comprising: 
one or more non-transitory computer-readable media having computer-executable instructions embodied thereon (disclosed in 56:31; the processor requires one or more memories in order to be configured to perform the steps of claim 1 of the ’352 Patent); and 
at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions to (disclosed in 56:31; the processor requires one or more memories in order to be configured to perform the steps of claim 1 of the ’352 Patent): 
initiate a random access (RA) procedure by a medium access control (MAC) layer of the UE for a system information (SI) request (see 56:26-28, for example; the transmission of the preamble initiates the RA procedure for a request of system information); 
transmit, to a base station (BS), an RA preamble on a physical random access channel (PRACH) resource during the RA procedure (see 56:26-28, for example); 
receive, from the BS, a Random Access Response (RAR) including a medium access control (MAC) protocol data unit (PDU) during the RA procedure, the MAC PDU including a first MAC subheader (see 56:29-35, for example); and 
consider the RAR reception successful in a case that the first MAC subheader includes a random access preamble identifier (RAPID) corresponding to the RA preamble (see 56:29-35, for example).
The ’352 Patent does not explicitly disclose the limitation that the initiation of the random access procedure is triggered by an upper layer of the UE or the limitation to indicate by the MAC layer of the UE, successful reception of the RAR for the SI request to the upper layer of the UE after the RAR reception is considered successful.  However, initiating the RA procedure by an upper layer (such as an RRC entity) in a UE is known in the art.  Consider Stattin, for example, which discloses initiating or ordering the start of a random access procedure by an RRC entity throughout.  See paragraphs 0067-0070, for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed 
The ’352 Patent, as modified above, does not explicitly disclose the limitation to indicate by the MAC layer of the UE, successful reception of the RAR for the SI request to the upper layer of the UE after the RAR reception is considered successful.  However, it is known in the art that the MAC layer indicates to the RRC layer the success or failure of a request.  For example, consider Figure 5 of Uemura.  In step S302, the RRC layer (which performs the method in Figure 5) waits for an indication or notification of success of the random access procedure.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim, modified, to notify the RRC layer, by the MAC layer, of the successful reception of the random access response for requesting the SI.  The rationale for doing so would have been to enable the RRC layer to respond accordingly by waiting for the requested SI when the request is successful, and performing error handling when unsuccessful.



Regarding claim 11:
Claim 9 of the ’352 Patent similarly renders the claim obvious and is thus rejected under obviousness-type double patenting.  

Regarding claims 2 and 12:


Regarding claims 4 and 14:
Claims 3 and 11 of the ’352 Patent similarly render the claims obvious and are thus rejected under obviousness-type double patenting.  

Regarding claims 5 and 15:
Claims 4 and 12 of the ’352 Patent similarly render the claims obvious and are thus rejected under obviousness-type double patenting.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 9-12, 14, 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0349787 to Kim et al (herein called “Kim”) in view of R2-1700817 “On Demand SI Request Transmission Mechanism” to Samsung (herein called “Samsung”) in view of U.S. Patent Application Publication 2016/0105912 to Stattin et al in view of U.S. Patent Application Publication 2017/0111932 to Uemura et al.

1:
Kim discloses a user equipment (UE), comprising:
one or more non-transitory computer-readable media having computer-executable instructions embodied thereon (see memory 1512 of Figure 15, for example); and 
at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions to (see processor 1511 of Figure 15, for example): 
initiate a random access (RA) procedure by a medium access control (MAC) layer of the UE for a system information (SI) request (disclosed throughout; see step S1211 of Figure 12 and paragraph 0102, for example; the selection of the first message resource corresponding to the “other system information of interest” is the first step in initiating the random access procedure for a system information request; as indicated in paragraph 0102, the first message may be a random access preamble, and thus the procedure is a random access procedure; the random access procedure is performed at the MAC layer as indicated throughout; see Figure 11, for example, which indicates that the random access response is a MAC PDU); 
transmit, to a base station (BS), an RA preamble during the RA procedure (disclosed throughout; see step S1211 of Figure 12 and paragraph 0102, for example, which indicates that the RA preamble corresponding to the system information of interest is transmitted to the base station); 
receive, from the BS, a Random Access Response (RAR) including a MAC protocol data unit (PDU) during the RA procedure, the MAC PDU including a first MAC subheader (disclosed throughout; see step S1212 of Figure 12 and paragraph 0104, for example; the second message is a random access response because it is responding to a random access preamble ; and 
consider the RAR reception successful in a case that the first MAC subheader includes a random access preamble identifier (RAPID) corresponding to the RA preamble (disclosed throughout; see paragraphs 0104-0105, for example; paragraph 0104 indicates “[w]hen the second message including the RAPID corresponding to the transmitted random access preamble is received, the UE may determine that the system information has been successfully requested”, and thus, the RAR (requesting the system information) reception was successful; note that all of the above citations in Kim are supported in Kim’s Provisional Application (62/453,469) – see pages 25-27, for example).
Kim discloses that the first message (the random access preamble) is transmitted on a “first message resource” (see paragraph 0102, for example).  Further, as indicated in paragraph 0069, Kim discloses that the conventional random access procedure transmits random access preambles using a PRACH resource.  However, to the extent that Kim does not explicitly disclose that the random access preamble requesting system information is transmitted on a physical random access channel (PRACH) resource, this is known in the art.  Consider Samsung, for example, which discloses a similar mechanism for requesting other system information by transmitting a preamble.  As indicated in the second paragraph of section 2 of Samsung, the UE “selects [a] PRACH preamble and/or PRACH resource specific to a SIB or set of SIBs which the UE wants to request”.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim to explicitly indicate that the first message resource is a PRACH resource.  The rationale for doing so would 
Kim, as modified above, does not explicitly disclose the limitation that the initiation of the random access procedure is triggered by an upper layer of the UE or the limitation to indicate by the MAC layer of the UE, successful reception of the RAR for the SI request to the upper layer of the UE after the RAR reception is considered successful.  However, initiating the RA procedure by an upper layer (such as an RRC entity) in a UE is known in the art.  Consider Stattin, for example, which discloses initiating or ordering the start of a random access procedure by an RRC entity throughout.  See paragraphs 0067-0070, for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim, modified, to initiate the random access procedure from the RRC layer as suggested by Stattin.  The rationale for doing so would have been to implement the random access procedure for requesting other system information in a manner similar to the manner used for other random access procedures and to therefore minimize the development costs of implementing the request for other system information procedure.
Kim, as modified above, does not explicitly disclose the limitation to indicate by the MAC layer of the UE, successful reception of the RAR for the SI request to the upper layer of the UE after the RAR reception is considered successful.  However, it is known in the art that the MAC layer indicates to the RRC layer the success or failure of a request.  For example, consider Figure 5 of Uemura.  In step S302, the RRC layer (which performs the method in Figure 5) waits for an indication or notification of success of the random access procedure.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the 

Regarding claim 11:
Kim discloses a method for performing a system information (SI) request by a user equipment (UE), the method comprising: 
initiating a random access (RA) procedure by a medium access control (MAC) layer of the UE for the SI request (disclosed throughout; see step S1211 of Figure 12 and paragraph 0102, for example; the selection of the first message resource corresponding to the “other system information of interest” is the first step in initiating the random access procedure for a system information request; as indicated in paragraph 0102, the first message may be a random access preamble, and thus the procedure is a random access procedure; the random access procedure is performed at the MAC layer as indicated throughout; see Figure 11, for example, which indicates that the random access response is a MAC PDU); 
transmitting, to a base station (BS), an RA preamble during the RA procedure  (disclosed throughout; see step S1211 of Figure 12 and paragraph 0102, for example, which indicates that the RA preamble corresponding to the system information of interest is transmitted to the base station); 
receiving, from the BS, a Random Access Response (RAR) including a MAC protocol data unit (PDU) during the RA procedure, the MAC PDU including a first MAC subheader (disclosed throughout; see step S1212 of Figure 12 and paragraph 0104, for example; the second ; and 
considering the RAR reception successful in a case that the first MAC subheader includes a random access preamble identifier (RAPID) corresponding to the RA preamble (disclosed throughout; see paragraphs 0104-0105, for example; paragraph 0104 indicates “[w]hen the second message including the RAPID corresponding to the transmitted random access preamble is received, the UE may determine that the system information has been successfully requested”, and thus, the RAR (requesting the system information) reception was successful; note that all of the above citations in Kim are supported in Kim’s Provisional Application (62/453,469) – see pages 25-27, for example).
Kim discloses that the first message (the random access preamble) is transmitted on a “first message resource” (see paragraph 0102, for example).  Further, as indicated in paragraph 0069, Kim discloses that the conventional random access procedure transmits random access preambles using a PRACH resource.  However, to the extent that Kim does not explicitly disclose that the random access preamble requesting system information is transmitted on a physical random access channel (PRACH) resource, this is known in the art.  Consider Samsung, for example, which discloses a similar mechanism for requesting other system information by transmitting a preamble.  As indicated in the second paragraph of section 2 of Samsung, the UE “selects [a] PRACH preamble and/or PRACH resource specific to a SIB or set of SIBs which the UE wants to request”.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim to explicitly 
Kim, as modified above, does not explicitly disclose the limitation that the initiation of the random access procedure is triggered by an upper layer of the UE or the limitation of indicating by the MAC layer of the UE, successful reception of the RAR for the SI request to the upper layer of the UE after the RAR reception is considered successful.  However, initiating the RA procedure by an upper layer (such as an RRC entity) in a UE is known in the art.  Consider Stattin, for example, which discloses initiating or ordering the start of a random access procedure by an RRC entity throughout.  See paragraphs 0067-0070, for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim, modified, to initiate the random access procedure from the RRC layer as suggested by Stattin.  The rationale for doing so would have been to implement the random access procedure for requesting other system information in a manner similar to the manner used for other random access procedures and to therefore minimize the development costs of implementing the request for other system information procedure.
Kim, as modified above, does not explicitly disclose the limitation of indicating by the MAC layer of the UE, successful reception of the RAR for the SI request to the upper layer of the UE after the RAR reception is considered successful.  However, it is known in the art that the MAC layer indicates to the RRC layer the success or failure of a request.  For example, consider Figure 5 of Uemura.  In step S302, the RRC layer (which performs the method in Figure 5) waits for an indication or notification of success of the random access procedure.  It 

Regarding claims 2 and 12:
Kim, modified, discloses the limitations of considering the RA procedure successfully completed in a case that the MAC PDU includes no MAC RAR corresponding to the first MAC subheader (disclosed throughout; see paragraph 0105, for example, which discloses the limitation that the “UE may consider that a RACH procedure for requesting system information…is completed” in the case that the second message does not include a MAC RAR mapped to the transmitted preamble; the first MAC subheader includes a RAPID which corresponds to the transmitted preamble, as indicated above).

Regarding claims 3 and 13:
Kim, modified, discloses the limitations of parent claims 2 and 12 as indicated above.  Kim does not explicitly disclose the limitations of claims 3 and 13 of indicating, by the MAC layer of the UE, to the upper layer of the UE that the SI request is successful.  However, it is known in the art that the MAC layer indicates to an upper layer (such as the RRC layer) the success or failure of a request.  For example, consider Figure 5 of Uemura.  In step S302, the RRC layer (which performs the method in Figure 5) waits for an indication or notification of success of the random access procedure.  It would have been obvious to one of ordinary skill in 

Regarding claims 4 and 14:
Kim, modified, discloses the limitations of parent claims 1 and 11 as indicated above.  Kim does not explicitly disclose the limitations of claims 4 and 14 that the RA preamble is configured, by the BS, for the SI request.  However, this is known in the art.  Consider Samsung, for example, which discloses a similar mechanism for requesting other system information by transmitting a preamble.  As indicated in the second paragraph of section 2 of Samsung, “[i]t is assumed that PRACH preamble and/or PRACH resource specific to each SIB or set of SIBs are reserved and indicated in periodically broadcasted minimum SI”.  Thus, in Samsung, the RA preamble for the SI request is configured by the BS.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim to configure the preamble for the SI request by the BS.  The rationale for doing so would have been to enable system flexibility in which system information is in the minimum SI and which system information can be requested as other SI.

Regarding claims 5 and 15:
Kim, modified, discloses the limitations of parent claims 1 and 11 as indicated above.  Kim does not explicitly disclose the limitations of claims 4 and 14 that the PRACH resource is configured, by the BS, for the SI request.  However, this is known in the art.  Consider Samsung, for example, which discloses a similar mechanism for requesting other system information by transmitting a preamble.  As indicated in the second paragraph of section 2 of Samsung, “[i]t is assumed that PRACH preamble and/or PRACH resource specific to each SIB or set of SIBs are reserved and indicated in periodically broadcasted minimum SI”.  Thus, in Samsung, the PRACH resource for the SI request is configured by the BS.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim to configure the preamble for the SI request by the BS.  The rationale for doing so would have been to enable system flexibility in which system information is in the minimum SI and which system information can be requested as other SI.

Regarding claims 7 and 17:
Kim, modified, discloses the limitation that the SI request is a request for an on-demand system information block (SIB) (disclosed throughout; see paragraph 0083 and Figure 8, for example, which indicates that the system information requested in the process described in Figure 12 is “on-demand” system information).

Regarding claims 9 and 19:
Kim, modified, discloses the limitation that the MAC PDU further includes a second MAC subheader and a MAC RAR corresponding to the second MAC subheader (see Figure 11, for example, which shows multiple MAC subheaders, some having corresponding MAC RARs and other not having corresponding MAC RARs).

10 and 20:
Kim, modified, discloses the limitation that the MAC RAR includes at least one of a timing advance command, an uplink (UL) grant, and a temporary Cell Radio Network Temporary Identifier (C-RNTI) (see the last two MAC RARs in Figure 11, which include UL grants).  


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0349787 to Kim et al (herein called “Kim”) in view of R2-1700817 “On Demand SI Request Transmission Mechanism” to Samsung (herein called “Samsung”) in view of U.S. Patent Application Publication 2016/0105912 to Stattin et al in view of U.S. Patent Application Publication 2017/0111932 to Uemura et al in view of U.S. Patent Application 2018/0270868 to Ou et al .

Regarding claims 8 and 18:
Kim, modified, discloses the limitations of parent claims 1 and 11 as indicated above.  Kim, modified, does not explicitly disclose the limitations of claims 8 and 18 that the MAC PDU further includes a second MAC subheader that includes a backoff indicator.  However, Ou discloses a similar system for receiving on-demand system information.  In paragraphs 0342-0360, Ou describes the MAC PDU contents.  As indicated in paragraphs 0344-0345, one of the subheaders includes a backoff indicator.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim, modified, to include a backoff indicator in a second MAC subheader as suggested by Ou.  The rationale for doing so would have been to enable the network to configure the length of the backoff interval .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        January 5, 2022